DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 08/17/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 102(a)(1) rejection of claims 1-3, 5-9, and 11-13 over Hamasaki has been withdrawn; (2) the 35 U.S.C. 103 rejection of claims 12 and 16-22 over Dubois has been withdrawn; (3) the 35 U.S.C. 103 rejection of claim 4 over Hamasaki has been withdrawn; (4) the 35 U.S.C. 103 rejection of claim 10 over Hamasaki and Dubois has been withdrawn; (5) the 35 U.S.C. 103 rejection of claims 14 and 15 over Dubois has been withdrawn; and (6) the double patenting rejection over co-pending Application 16/402,360 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-22
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			12-22
Amended claims: 				1 and 6
New claims: 					23-25
Claims currently under consideration:	1-11 and 23-25
Currently rejected claims:			1-11 and 23-25
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-11 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Oglesby (US 2016/0235102) as evidenced by Seasoned Advice (“What temperature does the Maillard reaction occur?”, 2015, Seasoned Advice).
Regarding claim 1, Oglesby teaches a method for making a beverage ([0039]) comprising the steps of: adding a composition (corresponding to sweetener composition) to the beverage ([0130]), wherein the composition is produced by heating ([0116]) a mixture comprising: (a) Stevia extracts (corresponding to stevia), steviol glycosides (corresponding to rebaudiosides, dulcoside, rubusoside, and stevioside), glycosylated Stevia extracts and glycosylated steviol glycosides (corresponding to NHPSs such as stevia, rebaudiosides, dulcoside, rubusoside, and stevioside that have been modified) ([0032]); and (b) amine donors having a free amino group (corresponding to protein [0152], amine, amino acid, and mixtures thereof [0098]).  Oglesby discloses that the sweetener composition is made by mixing ingredients (a) and (b) and heating the mixture ([0116]), which implies that the mixture is exposed to a temperature above room temperature which includes temperatures at which the Maillard reaction occurs, as evidenced by Seasoned Advice (page 1, bullet points 1-6).  Therefore, the disclosed mixture is a Maillard reaction product (MRP) composition.  Also, Oglesby states that the invention improves the taste profile of the composition that is added to the beverage ([0058]).  The composition having an improved taste profile at least suggests that the taste profile of the beverage to which it is added will have an improved taste profile as well.
Regarding claim 2, Oglesby teaches the invention as disclosed above in claim 1, including the amount of composition in the final product can vary depending on the 
Regarding claim 3, Oglesby teaches the invention as disclosed above in claim 1, including the composition comprises thaumatin ([0032]) and neohesperidin dihydrochalcone (NHDC) ([0113]) and the composition is heated ([0116]).  Therefore, Oglesby teaches the reaction mixture comprises thaumatin and NHDC. 
Regarding claim 4, Oglesby teaches the invention as disclosed above in claim 1, including the reaction mixture comprises amino acids ([0098]) and thaumatin ([0032]).  Although Oglesby does not teach amino acids and thaumatin as amine donors, their ability to serve as an amine donor is inherent.  Regarding method claims, when steps recited in the reference are substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 5, Oglesby teaches the invention as disclosed above in claim 1, including the composition includes sugar, artificial sweeteners ([0081]), and high-potency sweeteners ([0089]) and therefore, teaches that a sweetener is added to the beverage concurrently with the composition.  Oglesby also teaches that the beverage to 
Regarding claims 6 and 7, Oglesby teaches the invention as disclosed above in claim 5, including the sweetener comprises thaumatin ([0032]) and/or NHDC ([0113]).
Regarding claim 8, Oglesby teaches the invention as disclosed above in claim 1, including the beverage does not contain any product made from roasted coffee beans (corresponding to vegetable-, fruit- root/tuber/corn-, nut, cola, chocolate-, meat-, seafood-based beverage) ([0130]).
Regarding claim 9, Oglesby teaches the invention as disclosed above in claim 1, including the beverage further comprises a product made from roasted coffee beans (corresponding to caffeinated beverage) and wherein the added MRP composition is not made from roasted coffee beans (corresponding to the composition formed from glycosylated Stevia extracts and glycosylated steviol glycosides ([0032]); and protein ([0152]), amine, amino acid, and mixtures thereof ([0098])).
Regarding claim 10, Oglesby teaches the invention as disclosed above in claim 1, including the composition comprises a citrus flavoring oil ([0147], [0157]-[0158]), and therefore the composition has a citrus flavor.
Regarding claim 11, Oglesby teaches the invention as disclosed above in claim 1, including the beverage is a carbonated soft beverage, flavored water, or  a fruit juice (corresponding to cola-based, water, or fruit-based beverage, respectively) ([0130]).
Regarding claim 23, Oglesby teaches the invention as disclosed above in claim 1, including the composition is made by heating the mixture ([0116]), which implies that the 
Regarding claim 24, Oglesby teaches a beverage prepared by the method of claim 1 ([0130]).
Regarding claim 25, Oglesby teaches the invention as disclosed above in claim 1, including the amine donors comprise glutamic acid and/or sodium glutamate (corresponding to sodium salt of glutamic acid) ([0100]).

Double Patenting
Claims 1 and 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of co-pending Application No. 16/403,178.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1 and 4 require all the claim limitations of instant claims 1 and 5-7.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5-9, 11, 23, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 13-20 of co-pending Application No. 16/403,163.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claim 11 requires all the claim limitations of instant claims 1 and 24; co-pending claim 13 requires all the claim limitations of instant claim 23; co-pending claim 14 requires all the claim limitations of 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19, and 28 of co-pending Application No. 16/403,163.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1 and 19 require all the claim limitations of instant claim 1; and co-pending claim 28 requires all the claim limitations of instant claim 24.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of co-pending Application No. 16/403,163.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1 and 11 require all the claim limitations of instant claims 1 and 23.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5-11, 23, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5-12 of co-pending Application No. 16/402,641.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claim 1 requires all the claim limitations of instant claims 1, 23, and 24; co-pending claim 2 requires all the claim limitations of instant claim 2; co-pending claim 5 requires all the claim limitations of instant claim 3; co-pending claims 6 and 7 require all the limitations of instant claims 5, 6, and 7; co-pending claim 8 requires all the limitations of instant claim 10; co-pending claim 9 requires all the limitations of instant claim 8; co-pending claims 10 requires all the limitations of instant claim 9; and co-pending claims 11 and 12 require all the limitations of instant claim 11.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-7, 23, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-44, 49, and 55 of co-pending Application No. 16/402,999.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51 and 60-64 of co-pending Application No. 16/676,945.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 51 and 60-64 require all the claim limitations of instant claims 1, 2, and 24.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5-7, 23, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 19, 21, and 22 of co-pending Application No. 16/402,413.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 15 and 22 require all the claim limitations of instant claims 1, 5, 23, and 24; and co-pending claims 19 and 22 require all the claim limitations of instant claims 6 and 7.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of co-pending Application No. 16/402,816.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claim 43 requires all the claim limitations of instant claims 1, 23, and 24; co-pending claim 41 requires all the claim limitations of 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of co-pending Application No. 16/402,448.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1 and 17 require all the claim limitations of instant claims 1 and 24.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 23, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of co-pending Application No. 16/402,605.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claim 1 and 19 require all the claim limitations of instant claims 1, 23, and 24.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 23, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19 and 28 of co-pending Application No. 16/402,728.  Although the claims at issue are not identical, they are not patentably 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1-3, 5-9, and 11-13 over Hamasaki; claims 12 and 16-22 over Dubois and Huynh-Ba: Applicant’s arguments have been fully considered and are considered moot in light of the new grounds of rejection.
Applicant canceled claims 12-22 and added claims 23-25 (Applicant’s Remarks, page 4, paragraph 1).  Applicant stated that a claim is anticipated only if each and every element as described in the claim is found in the prior art and that since Hamasaki does not disclose glycosylated Stevia extracts or glycosylated steviol glycosides reacting with an amine donor as now required by amended claim 1, claims 1, 3, 5-9, 11 and new claims 23-25 are patentable over Hamasaki.  Applicant further stated that the rejections of Dubois are moot in view of the fact that claims 12-22 are canceled (Applicant’s Remarks, page 4, paragraph 6-page 6, paragraph 3).
However, in the new grounds of rejection necessitated by the amendment of claim 1, Oglesby and Seasoned Advice teach the features of claim 1 and its dependents while Hamasaki no longer serves as prior art.  Therefore, Applicant’s arguments are moot and the rejection of the claims stand as written herein.

Claim Rejections – 35 U.S.C. §103 of claim 4 over Hamasaki; claim 10 over Hamasaki and Dubois; claims 14 and 15 over Dubois: Applicant’s arguments have been fully considered and are considered moot in light of the new grounds of rejection.
Applicant stated that all claim limitations must be taught or suggested by the prior art in order to establish a prima facie case of obviousness and since Hamasaki does not disclose the invention as now required by amended claim 1, dependent claim 4 is patentable.  Applicant also argued that, since Dubois does not disclose glycosylated Stevia extracts or glycosylated steviol glycosides in a reaction mixture with amine donors undergoing a Maillard reaction and the evidentiary reference Huynh-Ba fails to cure the deficiencies of Dubois, claim 10 is patentable over the prior art (Applicant’s Remarks, page 7, paragraphs 1-3).
However, in the new grounds of rejection necessitated by the amendment of claim 1, Oglesby and Seasoned Advice teach the features of claim 1 and its dependents while neither Hamasaki nor Dubois serve as prior art.  Therefore, Applicant’s arguments are moot and the rejection of the claims stand as written herein.

Double Patenting - claims 1, 5, 12, 16, and 17 over Application No. 16/402,360, 16/402,413,  16/402,448, 16/402,605, 16/402,728, and 16/403,178: Applicant will address the rejection at such time the claims are considered otherwise allowable (Applicant’s Remarks, page 8, paragraph 7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791